      Case 1:20-cv-00893-RJJ-RSK ECF No. 30 filed 09/14/20 PageID.846 Page 1 of 1




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   T-MOBILE USA, INC.,                               CASE NO. C20-0567-JCC
10                         Plaintiff,                  MINUTE ORDER
11           v.

12   AUTO-OWNERS INSURANCE COMPANY,

13                         Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s motions to file over-length briefs
18   (Dkt. Nos. 8, 22). The Court GRANTS the relief as requested.
19          DATED this 14th day of September 2020.
20                                                        William M. McCool
                                                          Clerk of Court
21

22                                                        s/Tomas Hernandez
                                                          Deputy Clerk
23

24

25

26


     MINUTE ORDER
     C20-0567-JCC
     PAGE - 1
